Case 1118-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 1 of 23 Page ID #:312


   1   KILPATRICK TOWNSEND & STOCKTON LLP
   2   RAYMOND O. AGHAIAN(CA Bar No. 218294)
       BYRON R. CHIN(CA Bar No. 259846)
   3   raghaian@kilpatricktownsend.com
   4   bchin@kilpatricktownsend.com
       9720 Wilshire Blvd PH
   5   Beverly Hills, CA 90212-2018
   6   Telephone: (310)248-3830
       Facsimile: (310)860-0363
   7
   8   MICHAEL J. BRESLIN(GA Bar No. 142551)
       Admitted Pro hac vice
   9   1 100 Peachtree Street NE,Suite 2800
  10   Atlanta, GA 30309
       Telephone:(404)815-6500                ~. .. ~ - ~ - -,,-=
  11   Facsimile:(404)815-6555
  12   Email: mbreslin@kilpatricktownsend.com

  13   Attorneysfor Plaintiffs
  14
                             UNITED STATES DISTRICT COURT
  15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
  17                                   WESTERN DIVISION
  18
       CRICKET WIRELESS LLC,AT&T                CASE NO. 2:18-CV-8410-DMG-AGR
  19   MOBILITY,LLC,and AT&T
       INT'ELLECT'UAL PROPERTY II,              Magistrate Judge Alicia G. Rosenberg
  20
       L.P.,
  21
                    Plaintiffs,                 STIPULATED PROTECTIVE
  22
                                                ORDER
  23         v.
  24
       MR. WIRELESS WHOLESALE INC.,             Complaint Filed: 9/28/2018
  25   WIRELESS ELECTROrTICS USA,
  26   INC., JESSE BACHSIHAN,SUSAN
       ANGELES,and DOES 1 TO 20,
  27
  ~g               Defendants.

       STIPULATED PROTECTIVE ORDER
       CASE NO. 2:18-CV-8410-DMG-AGR
Case X18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 2 of 23 Page ID #:313


   1         Plaintiffs Cricket Wireless LLC, AT&T Mobility, LLC and AT&T
   2   Intellectual Property II, L.P.(collectively ``Plaintiffs") and Defendants Mr. Wireless
   3   Wholesale, Inc., Wireless Electronics USA,Inc.("Mr. Wireless"), Jesse Bachsihan,
   4   and Susan Angeles (collectively,"Defendants") hereby stipulate to and petition the
   5   court to enter the following Stipulated Protective Order.
   6   1.    PURPOSES AND LIMITATIONS
   7         Disclosure and discovery activity in this action are likely to involve
   8   production of confidential, proprietary, or private information for which special
   9   protection from public disclosure and from use for any purpose other than
  10   prosecuting this litigation may be warranted. Accordingly, the parties hereby
  11   stipulate to and petition the Court to enter the following Stipulated Protective Order.
  12   The parties acknowledge that this Order does not confer blanket protections on all
  13   disclosures or responses to discovery and that the protection it affords from public
  14   disclosure and use extends only to the limited information or items that are entitled
  15   to confidential treatment under the applicable legal principles.
  16   A. GOOD CAUSE STATEMENT
  17         This action is likely to involve trade secrets, customer and pricing lists and
  18   other valuable research, development, commercial, financial, technical and/or
  19   proprietary information for which special protection from public disclosure and
  20   from use for any purpose other than prosecution of this action is warranted. Such
  21   confidential and proprietary materials and information consist of, among other
  22   things, confidential business or financial information, information regarding
  23   confidential business practices, or other confidential research, development, or
  24   commercial information (including information.implicating privacy rights of third
  25   parties), information otherwise generally unavailable to the public, or which may be
  26   privileged or otherwise protected from disclosure under state or federal statutes,
  27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  28   information, to facilitate the prompt resolution of disputes over confidentiality of

       STIPULATED PROTECTIVE ORDER
       CASE NO. 2:18-CV-8410-DMG-AGR
Case X18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 3 of 23 Page ID #:314


   1   discovery materials, to adequately protect information the parties are entitled to keep
   2   confidential, to ensure that the parties are permitted reasonable necessary uses of
   3   such material in preparation for and in the conduct of trial, to address their handling
   4   at the end ofthe litigation, and serve the ends ofjustice, a protective order for such
   5   information is justified in this matter. It is the intent of the parties that information
   6   will not be designated as confidential for tactical reasons and that nothing be so
   7   designated without a good faith belief that it has been maintained in a confidential,
   8   non-public manner, and there is good cause why it should not be part ofthe public
   9   record of this case.
  10   B. ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER SEAL
  11         The parties further acknowledge, as set forth in Section 13.4 below, this
  12   Stipulated Protective Order does not entitle the Parties to file confidentiial
  13   information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
  14   followed and the standards that will be applied when a party seeks permission from
  15   the court to file material under seal.
  16         There is a strong presumption that the public has a right of access to judicial
  17   proceedings and records in civil cases. In connection with non-dispositive motions,
  18   good cause must be shown to support a filing under seal. See Kamakana v. City and
  19   County ofHonolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  20   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  21   Inc., 187 F.R.D. 576, 577(E.D. Wis. 1999)(even stipulated protective orders
  22   require good cause showing), and a specific showing of good cause or compelling
  23   reasons with proper evidentiary support and legal justification, must be made with
  24   respect to Protected Material that a party seeks to file under seal. The parties' mere
  25   designation of Disclosure or Discovery Material as CONFIDENTIAL does not
  26   without the submission of competent evidence by declaration, establishing that the
  27   material sought to be filed under seal qualifies as confidential, privileged, or
  28   otherwise protectable    constitute good cause.

       STIPULATED PROTECTIVE ORDER                                                        -2-
       CASE NO.2:18-CV-8410-DMG-AGR
Case ~1118-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 4 of 23 Page ID #:315


   1          Further, if a party requests sealing related to a dispositive motion or trial, then
   2   compelling reasons, not only good cause, for the sealing must be shown, and the
   3   relief sought shall be narrowly tailored to serve the specific interest to be protected.
   4   See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79(9th Cir. 2010). For
   5   each item or type of information, document, or thing sought to be filed or introduced
   6   under seal in connection with a dispositive motion or trial, the party seeking
   7   protection must articulate compelling reasons, supported by specific facts and legal
   8   justification, for the requested sealing order. Again, competent evidence supporting
   9   the application to file documents under seal must be provided by declaration.
  10          Any document that is not confidential, privileged, or otherwise protectable in
  11   its entirety will not be filed under seal if the confidential portions can be redacted. If
  12   documents can be redacted, then a redacted version for public viewing, omitting
  13   only the confidential, privileged, or otherwise protectable portions of the document,
  14   shall be filed. Any application that seeks to file documents under seal in their
  15   entirety should include an explanation of why redaction is not feasible.
  16   2.     DEFINITIONS
  17          2.1   Challenging Party: a Party or Non-Party that challenges the designation
  18 II of information or items under this Order.
  19          2.2   "CONFIDENTIAL" Information or Items: information (regardless of
  20   how it is generated, stored or maintained) or tangible things that qualify for
  21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  22   the Good Cause Statement.
  23          2.3   Counsel (without qualifier): Outside Counsel of Record and House
  24   Counsel (as well as their support staff.
  25          2.4   Designated House Counsel: House Counsel who seek access to
  26   "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" information in this
  27   matter.
  28         2.5    Desi gnatin~rty: a Party or Non-Party that designates information or

       STIPULATED PROTECTIVE ORDER                                                      -3-
       CASE NO. 2:18-CV-8410-DMG-AGR
Case 1118-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 5 of 23 Page ID #:316


   1   items that it produces in disclosures or in responses to discovery as
   2   "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
   3   ONLY," or "HIGHLY CONFIDENTIAL —SOURCE CODE."
   4         2.6    Disclosure or Discovery Material: all items or information, regardless
   5   ofthe medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced or
   7   generated in disclosures or responses to discovery in this matter.
   8         2.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who(1) has been retained by a Party or its counsel to serve
  10   as an expert witness or as a consultant in this action,(2)is not a past or current
  11   employee of a Party or of a Party's competitor, and (3) at the time of retention, is not
  12   anticipated to become an employee of a Party or of a Party's competitor.
  13         2.8    "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"
  14   Information or Items: extremely sensitive "Confidential Information or Items,"
  15   disclosure of which to another Party or Non-Party would create a substantial risk of
  16   serious harm that could not be avoided by less restrictive means.
  17         29     "HIGHLY CONFIDENTIAL —SOURCE CODE"Information or
  18   Items: extremely sensitive "Confidential Information or Items" representing
  19   computer code and associated comments and revision histories, formulas,
  20   engineering specifications, or schematics that define or otherwise describe in detail
  21   the algorithms or structure of software or hardware designs, disclosure of which to
  22   another Party or Non-Party would create a substantial risk of serious harm that could
  23   not be avoided by less restrictive means.
  24         2.10 House Counsel: attorneys who are employees of a party to this action.
  25   House Counsel does not include Outside Counsel of Record or any other outside
  26   counsel.
  27         2.11 Non-Party: any natural person, partnership, corporation, association, or
  28   other legal entity not named as a Party to this action.

       STIPULATED PROTECTIVE ORDER                                                    l~
       CASE NO. 2:18-CV-8410-DMG-AGR
Case a~18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 6 of 23 Page ID #:317


   1         2.12 Outside Counsel of Record: attorneys who are not employees of a party
   2   to this action but are retained to represent or advise a party to this action and have
   3   appeared in this action on behalf of that party or are affiliated with a law firm which
   4   has appeared on behalf of that party.
   5         2.13 Party: any party to this action, including all of its officers, directors,
   6   employees, consultants, retained experts, and Outside Counsel of Record (and their
   7   support staffs).
   8         2.14 Producin~rty: a Party or Non-Party that produces Disclosure or
   9   Discovery Material in this action.
  10         2.15 Professional Vendors: persons or entities that provide litigation support
  11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  13   and their employees and subcontractors.
  14         2.16 Protected Material: any Disclosure or Discovery Material that is
  15   designated as "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'
  16   EYES ONLY," or "HIGHL,Y CONFIDENTIAL —SOURCE CODE."
  17         2.17 Receivin~Party: a Party that receives Disclosure or Discovery Material
  18   from a Producing Party.
  19   3.    SCOPE
  20         The protections conferred by this Order cover not only Protected Material (as
  21   defined above), but also (1)any information copied or extracted from Protected
  22   Material;(2)all copies, excerpts, summaries, or compilations of Protected Material;
  23   and (3) any testimony, conversations, or presentations by Parties or their Counsel
  24   that might reveal Protected Material. However, the protections conferred by this
  25   Order do not cover the following information:(a) any information that is in the
  26   public domain at the time of disclosure to a Receiving Party or becomes part of the
  27   public domain after its disclosure to a Receiving Party as a result of publication not
  28   involving a violation of this Order, including becoming part ofthe public record

       STIPULATED PROTECTIVE ORDER                                                     -5 -
       CASE NO.2:18-CV-8410-DMG-AGR
Case 1118-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 7 of 23 Page ID #:318


   1   through trial or otherwise; and (b)any information known to the Receiving Party
   2   _ prior to the disclosure or obtained by the Receiving Party after the disclosure from a
   3   source who obtained the information lawfully and under no obligation of
   4   confidentiality to the Designating Party.. Any use ofProtected Material at trial shall
   5   be governed by a separate agreement or order.
   6   4.     DURATION
   7         Even after final disposition of this litigation, the confidentiality obligations
   S   imposed by this Order shall remain in effect until a Designating Party agrees
   9   otherwise in writing or a court order otherwise directs. Final disposition shall be
  10   deemed to be the later of(1) dismissal of all claims and defenses in this action, with
  11   or without prejudice; and (2)final judgment herein after the completion and
  12   e~austion of all appeals, rehearings, remands, trials, or reviews ofthis action,
  13   including the time limits for filing any motions or applications for extension oftime
  14   pursuant to applicable law.
  15   5.    DESIGNATING PROTECTED MATERIAL
  16         5.1    Exercise of Restraint and Care in Desi~n       ~ Material for Protection.
  17   Each Party or Non-Party that designates information or items for protection under
  18   this Order must take care to limit any such designation to specific material that
  19   qualifies under the appropriate standards. To the extent it is practical to do so, the
  20   Designating Party must designate for protection only those parts of material,
  21   documents, items, or oral or written communications that qualify — so that other
  22   portions of the material, documents, items, or communications for which protection
  23   is not warranted are not swept unjustifiably within the ambit of this Order.
  24          Mass, indiscriminate, or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper
  26   purpose (e.g., to unnecessarily encumber or retard the case development process or
  27   to impose unnecessary expenses and burdens on other parties) expose the
  28   Designating Party to sanctions.

       STIPULATED PROTECTIVE ORDER                                                     l'~
       CASE NO. 2:18-CV-8410-DMG-AGR
Case ~~~18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 8 of 23 Page ID #:319


   1         If it comes to a Designating Party's attention that information or items that it
   2   designated for protection do not qualify for protection at all or do not qualify for the
   3   level of protection initially asserted, that Designating Party must promptly notify all
   4   other Parties that it is withdrawing the mistaken designation.
   5         5.2    Manner and Timing of Designations. Except as otherwise provided in
   6   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   7   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   8   under this Order must be clearly so designated before the material is disclosed or
   9   produced.
  10         Designation in conformity with this Order requires:
  11        (a)for information in documentar ~form (e.g., paper or electronic documents,
  12   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  13   the Producing Party affix the legend "CONFIDENTIAL,""HIGHLY
  14   CONFIDENTIAL —ATTORNEYS'EYES ONLY," or "HIGHLY
  15   CONFIDENTIAL —SOURCE CODE"to each page that contains protected
  16   material. If only a portion or portions ofthe material on a page qualifies.for
  17   protection, the Producing Party also must clearly identify the protected portions)
  18 (e.g., by making appropriate markings in the margins) and must specify, for each
  19   portion, the level of protection being asserted.
  20         A Party or Non-Party that makes original documents or materials available for
  21   inspection need not designate them for protection until after the inspecting Party has
  22   indicated which material it would like copied and produced. During the inspection
  23   and before the designation, all of the material made available for inspection shall be
  24   deemed "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY." After the
  25   inspecting Party has identified the documents it wants copied and produced, the
  26   Producing Party must determine which documents, or portions thereof, qualify for
  27   protection under this Order. Then, before producing the specified documents, the
  28   Producing Party must affix the appropriate legend ("CONFIDENTIAL,""HIGHLY

       STIPULATED PROTECTIVE ORDER                                                      -7-
       CASE NO. 2:18-CV-8410-DMG-AGR
     Case ~~18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 9 of 23 Page ID #:320


        1   CONFIDENTIAL —ATTORNEYS'EYES ONLY," or "HIGHLY
        2   CONFIDENTIAL —SOURCE CODE")to each page that contains Protected
        3    Material. If only a portion or portions of the material on a page qualifies for
        4    protection, the Producing Party also must clearly identify the protected portions)
        5   (e.g., by making appropriate markings in the margins) and must specify, for each
        6   portion, the level of protection being asserted.
        7         (b)for testim        ven in deposition
,/
        8   that the Designating Party identify on the record, before the close of the deposition,
        9                                   all protected testimony and specify the level of
       10   protection being asserted. When it is impractical to identify separately each portion
       11   oftestimony that is entitled to protection and it appears that substantial portions of
       12   the testimony may qualify for protection, the Designating Party may invoke on the
       13   record (before the deposition,.h~'                            is concluded) a right to
       14   have up to 21 days to identify the specific portions ofthe testimony as to which
       15   protection is sought and to specify the level of protection being asserted. Only those
       16   portions of the testimony that are appropriately designated for protection within the
       17   21 days shall be covered by the provisions of this Stipulated Protective Order.
       18   Alternatively, a Designating Party may specify, at the deposition or up to 21 days
       19   afterwards if that period is properly invoked, that the entire transcript shall be
       20   treated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
       21   EYES ONLY."
       22          Parties shall give the other parties notice if they reasonably expect a
       23   deposition,                       e~e~~to include Protected Material so that the
       24   other parties can ensure that only authorized individuals who have signed the
       25   "Acknowledgment and Agreement to Be Bound"(Exhibit A)are present at those
       26   proceedings. The use of a document as an e~ibit at a deposition shall not in any
       27   way affect its designation as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
       28   ATTORNEYS' EYES ONLY."

            STIPULATED PROTECTIVE ORDER
            CASE NO. 2:18-CV-8410-DMG-AGR
Case 2 8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 10 of 23 Page ID #:321


    1         Transcripts containing Protected Material shall have an obvious legend on the
   2    title page that the transcript contains Protected Material, and the title page shall be
    3   followed by a list of all pages (including line numbers as appropriate) that have been
   4    designated as Protected Material and the level of protection being asserted by the
    5   Designating Party. The Designating Party shall inform the court reporter of these
   6    requirements. Any transcript that is prepared before the expiration of a 21-day
   7    period for designation shall be treated during that period as if it had been designated
   8    "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" in its entirety unless
   9    otherwise agreed. After the expiration of that period, the transcript shall be treated
   10   only as actually designated.
   ll         (c)for information produced in some form other than documentary and for
   12   anv other tangible items, that the Producing Party affix in a prominent place on the
   13   exterior ofthe container or containers in which the information or item is stored the
   14   legend "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
   15   ONLY," or "HIGHLY CONFIDENTIAL —SOURCE CODE."If only a portion or
   16   portions ofthe information or item warrant protection, the Producing Party, to the
   17   extent practicable, shall identify the protected portions) and specify the level of
   18   protection being asserted.
   19         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  20    failure to designate qualified information or items does not, standing alone, waive
  21    the Designating Party's right to secure protection under this Order for such material.
  22    Upon timely correction of a designation, the Receiving Party must make reasonable
  23    efforts to assure that the material is treated in accordance with the provisions of this
  24    Order.
  25    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  26          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  27    designation of confidentiality within 21 days of receiving disclosure of such
  28    designation. Failure to challenge a Designating Party's confidentiality designation

        STIPULATED PROTECTIVE ORDER                                                      -9-
        CASE NO.2:18-CV-8410-DMG-AGR
Case 2:        -08410-DMG-AGR Document 24 Filed 02/08/19 Page 11 of 23 Page ID #:322


    1     within this 21-day period shall constitute a waiver ofthe right to challenge the
    2     confidentiality designation.
    3            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
    4     resolution process under Local Civil Rule 37-1 et seq.
    5            6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
    6     joint stipulation pursuant to Local Civil Rule 37-2.
    7            6.4   The burden of persuasion in any such challenge proceeding shall be on
    8     the Designating Party. Frivolous challenges, and those made for an improper
    9     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   10     parties) may expose the Challenging Party to sanctions. Unless the Designating
   11     Party has waived or withdrawn the confidentiality designation, all parties shall
   12     continue to afford the material in question the level of protection to which it is
   13     entitled under the Producing Party's designation until the Court rules on the
   14     challenge.
   15     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   16            7.1   Basic Principles. A Receiving Party may use Protected Material that is
   17     disclosed or produced by another Party or by a Non-Party in connection with this
   18     case only for prosecuting, defending, or attempting to settle this litigation. Such
   19     Protected Material may be disclosed only to the categories of persons and under the
  20      conditions described in this Order. When the litigation has been terminated, a
  21      Receiving Party must comply with the provisions of section 14 below(FINAL
  22      DISPOSITION).
  23             Protected Material must be stored and maintained by a Receiving Party at a
  24      location and in a secure manner that ensures that access is limited to the persons
  25      authorized under this Order.
  26             7.2   Disclosure of"CONFIDENTIAL"Information or Items. Unless
  27      otherwise ordered by the court or permitted in writing by the Designating Party, a
  28      Receiving Party may disclose any information or item designated

          STIPULATED PROTECTIVE ORDER                                                     -10-
          CASE NO.2:18-CV-8410-DMG-AGR
Case 2~            10-DMG-AGR Document 24 Filed 02/08/19 Page 12 of 23 Page ID #:323


    1     "CONFIDENTIAL" only to:
    2           (a)the Receiving Party's Outside Counsel of Record in this action, as well as
    3     employees of said Outside Counsel of Record to whom it is reasonably necessary to
    4     disclose the information for this litigation and who have signed the
    5     "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
    6     A;
    7           (b)the officers, directors, and employees (including House Counsel) ofthe
    8     Receiving Party to whom disclosure is reasonably necessary for this litigation and
    9     who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
   10           (c)Experts (as defined in this Order) ofthe Receiving Party to whom
   11     disclosure is reasonably necessary for this litigation and who have signed the
   12     "Acknowledgment and Agreement to Be Bound"(Exhibit A);
   13           (d)the court and its personnel;
   14           (e) court reporters and their staff, professional jury or trial consultants, and
   15     Professional Vendors to whom disclosure is reasonably necessary for this litigation
   16     and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit
   17     A);
   18           (~ during their depositions, witnesses in the action to whom disclosure is
   19     reasonably necessary and who have signed the "Acknowledgment and Agreement to
  20      Be Bound"(Exhibit A), unless otherwise agreed by the Designating Party or ordered
  21      by the court. Pages of transcribed deposition testimony or exhibits to depositions
  22      that reveal Protected Material must be separately bound by the court reporter and
  23      may not be disclosed to anyone except as permitted under this Stipulated Protective
  24      Order.
  25            (g)the author or recipient of a document containing the information or a
  26      custodian or other person who otherwise possessed or knew the information.
  27            7.3    Disclosure of"HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
  28 ~~ ONLY" and "HIGHLY CONFIDENTIAL —SOURCE CODE"Information or

          STIPULATED PROTECTIVE ORDER
          CASE NO. 2:18-CV-8410-DMG-AGR
Case 2:        -08410-DMG-AGR Document 24 Filed 02/08/19 Page 13 of 23 Page ID #:324


          Items. Unless otherwise ordered by the court or permitted in writing by the
    2     Designating Party, a Receiving Party may disclose any information or item
    3     designated "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or
    4     "HIGHLY CONFIDENTIAL —SOURCE CODE" only to:
    5           (a)the Receiving Party's Outside Counsel of Record in this action, as well as
    6     employees of said Outside Counsel of Record to whom it is reasonably necessary to
    7     disclose the information for this litigation and who have signed the
    8     "Acknowledgment and Agreement to Be Bound" that is attached hereto as E~ibit
    9     A;
   10            (b)Designated House Counsel of the Receiving Party(1) who has no
   11     involvement in competitive decision-making,(2)to whom disclosure is reasonably
   12     necessary for this litigation,(3) who has signed the "Acknowledgment and
   13     Agreement to Be Bound"(Exhibit A), and (4) as to whom the procedures set forth in
   14     paragraph 7.4(a)(1), below, have been followed;'
   15           (c) Experts of the Receiving Party (1)to whom disclosure is reasonably
   16     necessary for this litigation,(2) who have signed the "Acknowledgment and
   17     Agreement to Be Bound"(Exhibit A), and (3) as to whom the procedures set forth in
   18     paragraph 7.4(a)(2), below, have been followed;
   19           (d)the court and its personnel;
  20            (e) court reporters and their staff, professional jury or trial consultants, and
  21      Professional Vendors to whom disclosure is reasonably necessary for this litigation
  22      and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit
  23      A); and
  24            (~ the author or recipient of a document containing the information or a
  25      custodian or other person who otherwise possessed or knew the information.
  26             7.4 Procedures for A~provin gor Objecting to Disclosure of"HIGHLY
  27      ~ This Order contemplates that Designated House Counsel shall not have access to any information
  28      or items designated ``HIGHLY CONFIDENTIAL —SOURCE CODE."


          STIPULATED PROTECTIVE ORDER                                                           -12-
          CASE NO. 2:18-CV-8410-DMG-AGR
Case 2    cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 14 of 23 Page ID #:325


         CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
   2     CONFIDENTIAL —SOURCE CODE"Information or Items to Designated House
   3     Counsel or Experts.
   4          (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
   5     Designating Party, a Party that seeks to disclose to Designated House Counsel any
   6     information or item that has been designated "HIGHLY CONFIDENTIAL —
   7     ATTORNEYS'EYES ONLY" pursuant to paragraph 7.3(b) first must make a
   8     written request to the Designating Party that(1)sets forth the full name of the
   9     Designated House Counsel and the city and state of his or her residence and (2)
   10    describes the Designated House Counsel's current and reasonably foreseeable future
   11    primary job duties and responsibilities in sufficient detail to determine if House
   12    Counsel is involved, or may become involved, in any competitive decision-making.
   13         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
  14     Designating Party, a Party that seeks to disclose to an Expert(as defined in this
  15     Order) any information or item that has been designated "HIGHLY
  16     CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
  17     CONFIDENTIAL —SOURCE CODE" pursuant to paragraph 7.3(c) first must make
  18     a written request to the Designating Party that(1) identifies the general categories of
  19     "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
  20     CONFIDENTIAL —SOURCE CODE" information that the Receiving Party seeks
  21     permission to disclose to the Expert,(2)sets forth the full name ofthe Expert and
  22     the city and state of his or her primary residence,(3)attaches a copy of the Expert's
  23     current resume,(4) identifies the Expert's current employer(s),(5) identifies each
  24     person or entity from whom the Expert has received compensation or funding for
  25     work in his or her areas of expertise or to whom the expert has provided
  26     professional services, including in connection with a litigation, at any time during
  27
  28

         STIPULATED PROTECTIVE ORDER                                                   - 13-
         CASE NO. 2:1 &CV-8410-DMG-AGR
Case 2 8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 15 of 23 Page ID #:326


    1   the preceding five years,Z and (6) identifies (by name and number of the case, filing
   2    date, and location of court) any litigation in connection with which the Expert has
   3    offered expert testimony, including through a declaration, report, or testimony at a
   4    deposition or trial, during the preceding five years.
   5           (b) A Party that makes a request and provides the information specified in the
   6    preceding respective paragraphs may disclose the subject Protected Material to the
   7    identified Designated House Counsel or Expert unless, within 14 days of delivering
   8    the request, the Party receives a written objection from the Designating Party. Any
   9    such objection must set forth in detail the grounds on which it is based.
   10          (c) A Party that receives a timely written objection must meet and confer with
   11   the Designating Party (through direct voice to voice dialogue) pursuant to Local
   12   Civil Rules 7-3 and 37-1 to try to resolve the matter by agreement within seven days
   13   ofthe written objection. In any such proceeding, the Party opposing disclosure to
   14   Designated House Counsel or the Expert shall bear the burden of proving that the
   15   risk of harm that the disclosure would entail.(under the safeguards proposed)
   16   outweighs the Receiving Party's need to disclose the Protected Material to its
   17   Designated House Counsel or Expert.
   18   8.      SOURCE CODE
   19          (a)      To the extent production of source code becomes necessary in this case,
  20    a Producing Party may designate source code as "HIGHLY CONFIDENTIAL —
  21    SOURCE CODE" if it comprises or includes confidential, proprietary or trade secret
  22    source code.
  23           (b)      Protected Material designated as "HIGHLY CONFIDENTIAL —
  24    SOURCE CODE" shall be subject to all of the protections afforded to "HIGHLY
  25
  26    '- If the Expert believes any of this information is subject to a confidentiality obligation to a third-
  2,~   party, then the Expert should provide whatever information the Expert believes can be disclosed
        without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
  28    shall be available to meet and confer with the Designating Party regarding any such engagement.


        STIPULATED PROTECT[VE ORDER                                                                   - 14 -
        CASE NO. 2:18-CV-8410-DMG-AGR
Case 2~~8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 16 of 23 Page ID #:327


    1   CONFIDENTIAL —ATTORNEYS'EYES ONLY" information and may be
    2   disclosed only to the individuals to whom "HIGHLY CONFIDENTIAL —
    3   ATTORNEYS'EYES ONLY" information may be disclosed, as set forth in
   4    Paragraphs 7.3 and 7.4, with the exception of Designated House Counsel.
    5         (c)    Any source code produced in discovery shall be made available for
   6    inspection, in a format allowing it to be reasonably reviewed and searched, during
   7    normal business hours or at other mutually agreeable times, at an office of the
   8    Producing Party's counsel or another mutually agreed upon location. The source
   9    code shall be made available for inspection on a secured computer in a secured room
   10   without Internet access or network access to other computers, and the Receiving
   11   Party shall not copy, remove, or otherwise transfer any portion of the source code
   12   onto any recordable media or recordable device. The Producing Party may visually
   13   monitor the activities ofthe Receiving Party's representatives during any source
   14   code review, but only to ensure that there is no unauthorized recording, copying, or
  15    transmission of the source code.
   16         (d)The Receiving Party may request paper copies of limited portions of
   17   source code that are reasonably necessary for the preparation of court filings,
  18    pleadings, expert reports, or other papers, or for deposition or trial, but shall not
  19    request paper copies for the purpose of reviewing the source code other than
  20    electronically as set forth in paragraph (c) in the first instance. The Producing Party
  21    shall provide all such source code in paper form, including bates numbers and the
  22    label "HIGHLY CONFIDENTIAL —SOURCE CODE." The Producing Party may
  23    challenge the amount of source code requested in hard copy form pursuant to the
  24    dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the
  25    Producing Party is the "Challenging Party" and the Receiving Party is the
  26    "Designating Party" for purposes of dispute resolution.
  27          (e) The Receiving Party shall maintain a record of any individual who has
  28    inspected any portion ofthe source code in electronic or paper form. The Receiving

        STIPULATED PROTECTIVE ORDER                                                     - 1S -
        CASE NO. 2:18-CV-8410-DMG-AGR
Case 2 8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 17 of 23 Page ID #:328


    1   Party shall maintain all paper copies of any printed portions of the source code in a
   2    secured, locked area. The Receiving Party shall not create any electronic or other
   3    images of the paper copies and shall not convert any ofthe information contained in
   4    the paper copies into any electronic format. The Receiving Party shall only make
   5    additional paper copies if such additional copies are (1) necessary to prepare court
   6    filings, pleadings, or other papers (including a testifying expert's expert report),(2)
   7    necessary for deposition, or(3)otherwise necessary for the preparation of its case.
   8    Any paper copies used during a deposition shall be retrieved by the Producing Party
   9    at the end of each day and must not be given to or left with a court reporter or any
   10   other unauthorized individual.
   11   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   12   IN OTHER LITIGATION
   13          If a Party is served with a subpoena or a court order issued in other litigation
   14   that compels disclosure of any information or items designated in this action as
   15   "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
   16   ONLY," or "HIGHLY CONFIDENTIAL —SOURCE CODE," that Party must:
   17          (a) promptly notify in writing the Designating Party, unless expressly
   18   requested not to do so by any government authority. Such notification shall include
   19   a copy of the subpoena or court order;
  20           (b) promptly notify in writing the party who caused the subpoena or order to
  21    issue in the other litigation that some or all of the material covered by the subpoena
  22    or order is subject to this Stipulated Protective Order. Such notification shall include
  23    a copy of this Stipulated Protective Order; and
  24           (c) cooperate with respect to all reasonable procedures sought to be pursued
  25    by the Designating Party whose Protected Material may be affected.3
  26
  27    3 The purpose of imposing these duties is to alert the interested parties to the existence of this
        Stipulated Protective Order and to afford the Designating Party in this case an opportunity to try to
  28    protect its confidentiality interests in the court from which the subpoena or order issued.


        STIPULATED PROTECTIVE ORDER                                                               - 16 -
        CASE NO. 2:18-CV-8410-DMG-AGR
Case 2~.18-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 18 of 23 Page ID #:329


    1          If the Designating Party timely seeks a protective order, the Party served with
    2   the subpoena or court order shall not produce any information designated in this
    3   action as "CONFIDENTIAL,""HIGHLY CONFIDENTIAL —ATTORNEYS'
    4   EYES ONLY." or "HIGHLY CONFIDENTIAL —SOURCE CODE" before a
    5   determination by the court from which the subpoena or order issued, unless the
   6    Party has obtained the Designating Party's permission. The Designating Party shall
    7   bear the burden and expense of seeking protection in that court of its confidential
    8   material —and nothing in these provisions should be construed as authorizing or
   9    encouraging a Receiving Party in this action to disobey a lawful directive from
   10   another court.
   11   10.    ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
   12   PRODUCED IN THIS LITIGATION
   13         (a)    The terms of this Order are applicable to information produced by a
   14   Non-Party in this action and designated as "CONFIDENTIAL,""HIGHLY
   15   CONFIDENTIAL —ATTORNEYS'EYES ONLY," or "HIGHLY
   16   CONFIDENTIAL —SOURCE CODE." Such information produced by Non-Parties
   17   in connection with this litigation is protected by the remedies and relief provided by
   18   this Order. Nothing in these provisions should be construed as prohibiting a Non-
   19   Party from seeking additional protections.
  20          (b)    In the event that a Party is required, by a valid discovery request, to
  21    produce allon-Party's confidential information in its possession, and the Party is
  22    subject to an agreement with the Non-Party not to produce the Non-Party's
  23    confidential information, then the Party shall:
  24           1.    promptly notify in writing the Requesting Party and the Non-Party that
  25    some or all of the information requested is subject to a confidentiality agreement
  26    with allon-Party;
  27          2.     promptly provide the Non-Party with a copy ofthe Stipulated
  28    Protective Order in this litigation, the relevant discovery request(s), and a

        STIPULATED PROTECTIVE ORDER                                                     - 17-
        CASE NO.2:18-CV-8410-DMG-AGR
Case 2 8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 19 of 23 Page ID #:330


    1   reasonably specific description of the information requested; and
   2             3.     make the information requested available for inspection by the Non-
    3   Party.
   4           (c)      If the Non-Party fails to object or seek a protective order from this
    5   court within 14 days of receiving the notice and accompanying information, the
   6    Receiving Party may produce the Non-Party's confidential information responsive
    7   to the discovery request. If the Non-Party timely seeks a protective order, the
   8    Receiving Party shall not produce any information in its possession or control that is
   9    subject to the confidentiality agreement with the Non-Party before a determination
   10   by the court.4 Absent a court order to the contrary, the Non-Party shall bear the
   11   burden and expense of seeking protection in this court of its Protected Material.
   12   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   14   Protected Material to any person or in any circumstance not authorized under this
   15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   16   writing the Designating Party ofthe unauthorized disclosures,(b) use its best efforts
   17   to retrieve all unauthorized copies ofthe Protected Material,(c) inform the person or
   18   persons to whom unauthorized disclosures were made of all the terms of this Order,
  19    and (d) request such person or persons to execute the "Acknowledgment and
  20    Agreement to Be Bound" that is attached hereto as Exhibit A.
  21    12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22    PROTECTED MATERIAL
  23             When a Producing Party gives notice to Receiving Parties that certain
  24    inadvertently produced material is subject to a claim of privilege or other protection,
  25    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  26
  2,~   `~ The purpose of this provision is to alert the interested parties to the existence of confidentiality
        rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
  28    interests in this court.


        STIPULATED PROTECTIVE ORDER                                                                    - 18 -
        CASE NO. 2:18-CV-8410-DMG-AGR
Case 2 8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 20 of 23 Page ID #:331


    1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   2    may be established in an e-discovery order that provides for production without
   3    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   4    as the parties reach an agreement on the effect of disclosure of a communication or
   5    information covered by the attorney-client privilege or work product protection, the
   6    parties may incorporate their agreement in a stipulated protective order submitted to
   7    the court.
   8    13.   MISCELLANEOUS
   9           13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   10   person to seek its modification by the court in the future.
   11          13.2 Right to Assert Other Objections. No Party waives any right it
  12    otherwise would have to object to disclosing or producing any information or item
  13    on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
   14   waives any right to object on any ground to use in evidence of any of the material
   15   covered by this Stipulated Protective Order.
  16          13.3 Export Control. Disclosure of Protected Material shall be subject to all
  17    applicable laws and regulations relating to the export of technical data contained in
  18    such Protected Material, including the release of such technical data to foreign
  19    persons or nationals in the United States or elsewhere. The Producing Party shall be
  20    responsible for identifying any such controlled technical data, and the Receiving
  21    Party shall take measures necessary to ensure compliance.
  22          13.4 Filing Protected Material. Without written permission from the
  23    Designating Party or a court order secured after appropriate notice to all interested
  24    persons, a Party may not file in the public record in this action any Protected
  25    Material. A party that desires to file any Protected Material shall, prior to seeking to
  26    file such materials under seal, confer with the Designating Party(ies) to determine if
  27    the Designating Party's or Parties' confidentiality concerns can be addressed
  28    adequately through redactions or other measures to preserve the confidentiality of

        STIPULATED PROTECTIVE ORDER                                                    - 19 -
        CASE NO. 2:18-CV-8410-DMG-AGR
Case 2~a8-cv-08410-DMG-AGR Document 24 Filed 02/08/19 Page 21 of 23 Page ID #:332


        the sensitive information in such Protected Materials, and thereby obtain the
    2   Designating Party's or Parties' permission to file such Protected Materials with such
    3   redactions or other measures to preserve their confidentiality, which permission
   4    shall not be unreasonably withheld. Only if no agreement can be reached for such
    5   filing, may the Party seeking to file the Protected Materials do so under seal. A
   6    Party that seeks to file under seal any Protected Material must comply with Local
    7   Civil Rule 79-5. Protected Material may only be filed under seal pursuant to a court
    8   order authorizing the sealing of the specific Protected Material at issue. If a Party's
   9    request to file Protected Material under seal is denied by the court, then the
   10   Receiving Party may file the information in the public record unless otherwise
   11   instructed by the court.
   12   14.   FINAL DISPOSITION
   13         Within 60 days after the final disposition of this action, as defined in Section
   14   4 above, each Receiving Party must return all Protected Material to the Producing
   15   Party or destroy such material. As used in this subdivision,"all Protected Material"
   16   includes all copies, abstracts, compilations, summaries, and any other format
   17   reproducing or capturing any ofthe Protected Material. Whether the Protected
   18   Material is returned or destroyed, the Receiving Party must submit a written
   19   certification to the Producing Party (and, if not the same person or entity, to the
  20    Designating Party) by the 60 day deadline that(1) identifies(by category, where
  21    appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  22    that the Receiving Party has not retained any copies, abstracts, compilations,
  23    summaries or any other format reproducing or capturing any ofthe Protected
  24    Material. Notwithstanding this provision, Counsel are entitled to retain an archival
  25    copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  26    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  27    work product, and consultant and expert work product, even if such materials
  28    contain Protected Material. Any such archival copies that contain or constitute

        STIPULATED PROTECTIVE ORDER                                                      -20-
        CASE NO.2:18-CV-8410-DMG-AGR
Case 2              DMG-AGR Document 24 Filed 02/08/19 Page 22 of 23 Page ID #:333


    1    Protected Material remain subject to this Stipulated Protective Order as set forth in
   2     Section 4(DURATION).
   3
   4 ~ SO STIPULATED,THROUGH COUNSEL OF RECORD.
   5
         DATED: February 8, 2019          Respectfully submitted,
   6
                                         KILPATRICK TOWNSEND & STOCKTON LLP
   7
   8
                                         By: /s/Byron R. Chin
   9
                                               BYRON R CHIN
   10                                          MICHAEL J. BRESLIN
                                         Attorneys for Plaintiffs
  11                                     CRICKET WIRELESS LLC, AT&T
                                         MOBILITY, LLC, AT&T MOBILITY,LLC,and
  12                                     AT&T INTELLECTUAL PROPERTY II, L.P
  13
  14
  15     DATED: February 8, 2019         Respectfully submitted,
  16                                     THOMAS WHITELAW & KOLEGRAFF LLP
  17
  18                                     By: /s/James M. Whitelaw
  19
                                         Attorneys for Defendants
  20                                     MR. WIRELESS WHOLESALE INC.,
  21                                     WIRELESS ELECTRONICS USA INC.,
                                         JESSE BACHSIHAN,and SUSAN ANGELES
  22
  23
  24     FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
  25
  26
  27
                     11
         DATED: a ~ ~ a0 I q              ~~-
                                            Alicia G. Rosenberg
                                            United States Magistrate Judge
  28

         STIPULATED PROTECTIVE ORDER                                                   - 21 -
         CASE NO. 2:18-CV-8410-DMG-AGR
Case 2            10-DMG-AGR Document 24 Filed 02/08/19 Page 23 of 23 Page ID #:334


    1                                              ..I i     :1
   2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3             I,                                            [print or    type full     name], of
   4                               [print or type full address], declare under penalty of perjury that
   5     I have read in its entirety and understand the Stipulated Protective Order that was
   6     issued by the United States District Court for the Central District of California on
   7                   [date] in the case of Cricket Wireless LLC, et al. v. Mr. Wireless Wholesale
   8     Inc., et al., Case No. 2:18-cv-8410-DMG-AGR. I agree to comply with and to be
   9     bound by all the terms of this Stipulated Protective Order, and I understand and
  10     acknowledge that failure to so comply could expose me to sanctions and punishment
   11    in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12     any information or item that is subject to this Stipulated Protective Order to any
  13     person or entity except in strict compliance with the provisions of this Order.
  14             I further agree to submit to the jurisdiction of the United States District Court
  15     for the Central District of California for the purpose of enforcing the terms of this
  16     Stipulated Protective Order, even if such enforcement proceedings occur after
  17     termination of this action.
  18             I hereby appoint                                       [print or type full name] of
  19                                                              [print or type full address and
  20     telephone number] as my California agent for service of process in connection with
  21     this action or any proceedings related to enforcement of this Stipulated Protective
  22     Order.
  23     Date:
  24     City and State where sworn and signed:
  25     Printed name:
  26                      [printed name]
  27     Signature:
  28                      [signature]
         71~39380V.1

         STIPULATED PROTECTIVE ORDER                                                       -22-
         CASE NO.2:18-CV-8410-DMG-AGR
